DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of a certified copy of foreign application KR 10-2018-0011636.
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Specification
The disclosure is objected to because of the following informalities:
in paragraph [0016], “a protrusion” should be --A protrusion--
in paragraph [0054], “the rear door is not open” should be --the rear door is not opened--
paragraph [0055] provides “When the driver operates the power child lock switch to switch on to open the rear door according to the door open hope of the passenger,” it is unclear what Applicant intends because when the switch is on the rear door does not open and the passenger is unable to open the rear door from the interior
Appropriate correction is required.

Claim Objections
Claims 11 and 13 are objected to because of the following informalities: in line 3 of claim 11, “A third” should be --a third--; in line 3 of claim 13, Applicant may have intended “the cable; and” to be --the cable--.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim, et al., Korean Pat. 101513000 B1 [hereinafter Kim] (paragraph numbers refer to attached machine translation).

Regarding claim 1, Kim discloses a power child lock operating device comprising:
a rotating drive device 141 (Fig. 6); 
a first operating lever 151 (Fig. 6) which receives torque from the rotating drive device to be rotated ([0039]-[0040]); 
a second operating lever 152 (Fig. 6) coupled to the first operating lever to be moved with the first operating lever (Figs. 7-9; [0040]); 
163 (Fig. 6) coupled to the second operating lever ([0040], [0049]: coupled via third link 153 and fourth operating lever (167)) and configured to be connected to a door catch to lock or unlock the door catch ([0031], [0044]: third operating lever (163) connected to a door catch (41) via second release lever (115)); 
an inside handle lever 165 (Fig. 6) configured to be connected to an inside handle ([0047]) disposed at a door of a vehicle ([0009]) to be moved with the inside handle ([0046]-[0047]); 
a fourth operating lever 167 (Fig. 6) coupled to the second operating lever (Fig. 6, coupled via third link 153) and selectively connecting the inside handle lever and the third operating lever ([0052], [0071]: inside handle lever and third operating lever connected when the fourth operating lever is not rotated by the pressing link unit (150)); and 
an elastic member 167b (Fig. 5) coupled to the third operating lever and the fourth operating lever (Fig. 5; [0049]) and biasing in a predetermined direction so that the third operating lever is configured to be connected to the inside handle lever ([0049], [0063]: elastic member (167b) is configured to bias the fourth operating lever (167) to connect the third operating lever (163) and the inside handle lever (165)).

Regarding claim 2, Kim further discloses the rotating drive device 141 (Fig. 6) is a drive motor ([0038]) configured for rotating in a first direction or a second direction ([0039]: the drive motor necessarily rotates in at least a first direction to move the rack gear unit (145)).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Kim as applied to claim 2 above, and further in view of Takahashi, et al., US Pat. 8388030 [hereinafter Takahashi].

Regarding claim 3, Kim does not disclose a worm is formed at a motor shaft of the drive motor and a worm gear is provided in the first operating lever.
Takahashi also teaches a power child lock operating device. Takahashi teaches a worm 119 (Fig. 3) is formed at a motor shaft of a drive motor 19 (Fig. 3); and a worm gear 214 (Fig. 3) engaged with the worm (Figs. 3-6) is provided in the first operating lever 21 (Fig. 3).


Regarding claim 4, Kim, as modified by Takahashi, teaches wherein the worm gear is formed at a first end portion of the first operating lever (Takahashi, Fig. 3 annotated below), wherein a first protrusion 113 (Takahashi, Fig. 3) is provided in a second end portion of the first operating lever (Takahashi, Fig. 3 annotated below); and a pin 213 (Takahashi, Fig. 3) between the first end portion and the second end portion of the first operating lever (Takahashi, Fig. 3 illustrates the pin (213) vertically between the two end portions), so that the first operating lever is configured to rotate with respect to the pin (Takahashi, Col. 5, lines 50-51: the first operating lever (21) is pivotally mounted and moves around the pin (213), corresponding to rotating with respect to the pin).

    PNG
    media_image1.png
    662
    1064
    media_image1.png
    Greyscale

(Takahashi, Col. 5, lines 46-47: first operating lever (21) is pivotally mounted on a pin (213), Kim, as modified by Takahashi, does not explicitly teach a shaft hole formed in the first operating lever. However, one of ordinary skill in the art before the effective filing date of the claimed invention would understand that, in order to pivotally mount the first operating lever on a pin, the first operating lever has a corresponding opening, or shaft hole, to receive the pin. 

Allowable Subject Matter
Claims 5-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Although the references of record show some features similar to those of Applicant’s device, the prior art fails to teach or make obvious the invention of claim 5.
In regards to claim 5, Kim in view of Takahashi fails to disclose a hook having an accommodating groove that wraps around and couples the first protrusion of the first operating lever is provided in a first end portion of the second operating lever. The examiner can find no motivation to modify the second operating lever disclosed by Kim, in view of Takahashi without destroying the intended structure and operating of the device taught by Kim, in view of Takahashi.
In regards to claims 6-13, the prior art fails to disclose each and every limitation of claim 5 from which the claims depend.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kunst, et al., US Pat. 6631932, related to a childproof lock with a spring biased coupling element to selectively couple the door handle and pawl actuator.
Damboiu, et al., US Pat. 10641016, related to a child proof locking mechanism having four operating levers which cooperate to shift between a childproof unlock state and a childproof lock state.
Nagoka, US Pub. 2012/0074719, related to a child lever actuated by a motor and worm gear.
Akizuki, US Pat. 8740264, related to a child safety lock having four operating levers and selectively coupling a spring biased open link and an inside open lever.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Emily Gail Brown whose telephone number is (571)272-5463.  The examiner can normally be reached on Monday-Friday, 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 




/E.G.B./Examiner, Art Unit 3675                                                                                                                                                                                                        
/KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675